UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended:June 30, 2011 Or ¨ Transition Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number:001-34708 BIOSTAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Maryland 20-8747899 (State or other jurisdiction of incorporation of origination) (I.R.S. Employer Identification Number) No. 588 Shiji Xi Avenue Xianyang, Shaanxi Province People’s Republic of China (Address of principal executive offices) (Zip code) 011-86-29-33686638 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox APPLICABLE ONLY TO CORPORATE ISSUERS: The Company had28,196,627shares issued and outstanding as of August 9, 2011. Table of Contents TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q FOR QUARTER ENDED JUNE 30, 2011 Page PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) F-1 Condensed Consolidated Balance Sheets F-1 Condensed Consolidated Statements of Operations (unaudited) F-2 Condensed Consolidated Statements of Cash Flows (unaudited) F-3 Notes to the Condensed Consolidated Financial Statements (unaudited) F-4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements BIOSTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other receivables Total Current Assets Deposits Property and equipment, net Intangible assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts and other payables $ $ Value-added tax payable Income tax payable Short term bank loan - Due to a shareholder - Total Current Liabilities Commitment and contingencies Stockholders' Equity Common stock, $.001 par value, 100,000,000 shares authorized, 27,417,436 and 27,387,436 shares issued and outstanding at June 30, 2011 and December 31, 2010 Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents BIOSTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Ended June 30, Six Months Ended June 30, Sales, net $ Cost of sales Gross profit Operating expenses: Selling expenses General and administrative expenses Total operating expenses Income from operations Other income (expense) Interest income Other income - - Interest expense ) - ) - Other expenses - ) - ) Total other income (expense) ) ) Income before income taxes Provision for income taxes Net income $ Net income per common stock Basic $ Diluted $ Weightedaverage number of common stocks outstanding Basic Diluted The accompanying notes are an integral part of these financial statements. F-2 Table of Contents BIOSTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation and other non-cash expenses Make good shares expense - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other receivables ) ) Accounts payable and accrued expenses Value-added tax payable ) ) Income tax payable ) Exchange difference - Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) Acquisition of proprietary technologies - ) Refund of deposit paid for acquisition of business - Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from short-term loan - Advances froma shareholder - Proceeds from issuance of common stock - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Interest received $ $ Interest payments $ ) $
